            Case 2:20-cv-00401-RSM Document 48 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES FIRE INSURANCE                            IN ADMIRALTY
 9   COMPANY, et al.,

10                          Plaintiffs/Counterclaim          NO. C20-00401-RSM
                            Defendants,
11
             v.                                              ORDER DENYING MOTION FOR
12                                                           LEAVE TO FILE OVER-LENGTH
     ICICLE SEAFOODS, INC., et al.,                          BRIEF
13
                            Defendants/Counterclaim
14                          Plaintiffs.

15

16          This matter comes before the Court on Plaintiff-Counterclaim Defendants United States
17
     Fire Insurance Company, National Union Fire Insurance Company of Pittsburgh, PA, Great
18
     American Insurance Company of New York, Argonaut Insurance Company, Endurance
19
     American Insurance Company, Houston Casualty Company, and Certain Underwriters at
20

21   Lloyd’s, London (“the Insurers”)’s Motion to File an Over-Length Brief. Dkt. #47. Insurers

22   request an additional six pages, for a total of eighteen pages, to respond to Defendants’ motion

23   for disqualification of counsel, Dkt. #45. Defendants have not objected to the Insurers’ motion.
24          Motions seeking approval to file an over-length motion or brief are disfavored but may
25
     be filed subject to certain procedural conditions. LCR 7(f). No opposition shall be filed unless
26


     ORDER DENYING MOTION FOR LEAVE TO
     FILE OVER-LENGTH BRIEF - 1
            Case 2:20-cv-00401-RSM Document 48 Filed 11/20/20 Page 2 of 2




     requested by the court. LCR 7(f)(3). The Court finds opposition briefing from Defendants
 1
     unnecessary.
 2

 3          The Insurers request six additional pages for their response brief given that the factual

 4   portion of the brief is currently six pages, and Defendants seek the drastic remedy of

 5   disqualification. As a result, Insurers argue, they require an additional twelve pages “to fully
 6
     set out the authority applicable to Icicle’s motion and effectively make their response
 7
     argument.” Dkt. #47 at 2.
 8
            The Court finds that these reasons do not sufficiently justify an extension of the page
 9
     limit by six pages for their response brief, where the original page limit is set at twelve. Having
10

11   reviewed the Insurers’ Motion and the remainder of the record, the Court hereby finds and

12   ORDERS that the Insurers’ Motion for Over-length Briefing, Dkt. #47, is DENIED.
13

14
            DATED this 20th day of November, 2020.
15

16

17

18
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER DENYING MOTION FOR LEAVE TO
     FILE OVER-LENGTH BRIEF - 2
